  Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 1 of 23 PageID #:366




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA and the
STATE OF ILLINOIS, ex rel. KATHERINE
VERHULST,

                             Plaintiffs,




QUALITY THERAPY &
CONSULTATION, INC., THE CARLTON
AT THE LAKE, INC., LAKE SHORE
HEALTHCARE AND REHABILITATION
CENTRE LLC, RIDGEVIEW REHAB &
NURSING CENTER, THE WESTWOOD
MANOR, INC., WINSTON MANOR
CONVALESCENT & NURSING HOME,                        No. 14 C 2083
BALMORAL HOME, [NC., ATRIUM
HEALTH CARE CENTER LTD., and                        Judge Durkin
NORRIDGE GARDENS,

                             Defendants.

TINITED STATES OF AMERICA,

                     Plaintiff-Interyenor,

                    V.


QUALITY THERAPY &
CONSULTATION, INC., et al.

                             Defendants.

                                 CONSENT JUDGMENT

     Upon consent of the parties, and the court being fully advised:

     IT IS HEREBY ORDERED that:
   Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 2 of 23 PageID #:366




       (1)     Judgment is entered in favor of the United States of America against The Carlton

at the Lake, Inc.   for 53,634,426,   as   to all counts in the complaint naming Carlton and as provided

in the Consent Judgment and Settlement Agreement attached hereto;

       (2)     The district court maintains jurisdiction over the case to enforce the terms of the

settlement and payment guaranty.



                                 ENTER:
                                                           Thomas Durkin, J.
                                                           United States District Judge
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 3 of 23 PageID #:366




                    CONSENT fl,'DGMENT AND EETTI,EMEM AGREEMENT

           This Consent ludgment and Settlement Agrrement (Agr€cmont) ls ontored into among the

    United SaEs of Amsrior, by John R. Lausch, Jr., Unlted Statos Attomoy for ths Nor&ern Distiot

    of llllnois, and on bohelf of lho Ofiice of Inspeotor Genoral (OIG-HHS) of Oo Departnent                    of

    Heal0r and Hunan Servioes (HtlS), The Carlton at tbe              kke,   lnc., and lfutherine Verhulst

    (hereafter oollecdvely   refenri to as "the Partica"), thrcugh dreir authorizBd rtpresontadves.

                                                     Rccltals

           A-       Tho Carlon at the Laks, Ino. (Carlton), which ig no longor tn business, uas a skllled

    nuning ftoiltty thag. anrong odror things, provided skilled thempy servlcss.to Medicar€

    bsnoflciui€s through     itr   oonfractor Quality Therapy     &   Consultation, lnc.   (QTC),          Carlton

    submised claims for poymont to lfie United Strtes for those servicss, Cartton used the following

    Nadonal Prcvider ldentifior, 12t5796714, for submission             of claims for pryment to fcdsnl
    healdroare programs.

           B.       On Marph ?s,20l4,lhtherine Verhutut (Relalo$ filed              s   qut tam acdon in tho

    United States Dlslttct Court for dre No,rdrem Distuict bf ruinois, oaptloned        Ilnltd   Statrls   u, rel.

    Verlrulst v. gualtty therayy    & Coruulrdlon, he.,    et   ol.,No t4 C 2083,   pureuant     btrc      qul tam

    provisions of lhe False Claims Act,    3l   U.S.C. $ 3730(b), and   fiM an amendcd complalnt on July
    18, 2016 (0re   Civil Action). Sho alleged that defendants conspired to overbill Medioarc and

    Medicaid for glcilled nuslng and skllled rehabllltation Oerapy sowiocs thEt wsro unnepessery

    and/or not provide4 and larowingly causcd falee and ftaudulent cteims           o bo presented          to the

    Unied Staes anrl the State of       ltllnois,   The United Sbteg int€rvened ln the Civil Acdon on

    Septomber28,2017,
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 4 of 23 PageID #:366




           C.      The United Ststcsoontpnds drat Carlton submittsd oroauscdto begubmificd claims

    to the Medioalc Prograrn, Titlo   XVlll of tho Soohl SmurltyAct

           D.      The United Staes contendr that it has certrin civil claims, as gpecified in Paragraph

    3 of the Terme and Condltiong bolow, against Carlton, for cawing &e submlsslon of false alalms

    to Medioare by enggging   in the following conduct (hercinaftor    Uto   Covored Conduot) ftom Augtrst

    1,20W through November 18,2015:

           1.      In rcsponse   o a civil invostigative   demand   (.EID") scrved by the U.S. Attomey's

    Ofrice during the courss of the lnvegdgntion of thls qut tam,Carlbn stsffworked with QTC and

    thirdpados to alterdocumgntBtlon requested by the CIQ including by gathering and bsckdaling

    missing physician sigpanrres on orders and ccrtificatlons, and editing 0rorapists' documontation,

    rnd provided altered documenntion to the Unitcd Stats, wlthout informing 0re U.$. Attorney's

    Ofrioe that the dgoumentation boing produced contained elteradons or addltions mgde aftor the

    CID was served.

           2.      Pmviding sewices, through eTC, 0rat werp not medioelly noo$$ry md dld not

    meottho rcquiremenb of Medicsrc Part A to Modicare bercficiules in order to lncrcass paymsnts

    for those services, for example in the following ways:

           r.      Sefing, and stlving to mect, quohs for ffro prcpodon of Medicare pail A

    bsnefrciarlos utilizing the highest-possible rsimbumsmsnt tevol (or RUG), parrioularly upon

    admigsion, regerdtes of the partlcular padonr' aoural noeds.

           b.     Inorcasing the amount of reportcd thenpy during *agssssmcnt.rcfercnce pcriods'

    and lhen providing loss therapy to those paticnts outside        of thqre rcfercncs periods, prior to
    Ootobsr l,2011.
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 5 of 23 PageID #:366




            0.        Soheduling and claimlng 0re pmvislon oflherapyi oven affor tho padents'theraplct

    had rccommended disoharge.

            d.        Soheduling and claiming tho provislon of skilled 0rorapy, altrough lhe paliont uns

    not appropriate for sklllsd thenpy, oither at the lovol provldcd, for the disoipllne pmvidod, or

    entirely.

            G.        Scheduling and olaiming tho provislon of thenpy, ovon though skllled lhenpy

    sorvicos were not provided for that period.

            f.        Shiftlng minutes of plannod therapy smong disclplinos to.Eneurc tugerd thorrpy

    relmbur$rrnt lwols wEIE sshleved, mgardlors of ttre olinical          neod for therapy.

            g.        Reporting tinre spont on inltial evaluation   0E   therapy tlmc r:athor than evaluation

    timo,

            tt        Reporttng that skilled ttrerupy had been pmvided whsn in fact the pathnE were not

    psdioipsliry In therapy or unabte to undergo or benefit ftom skllled thorapy.

            i.        Incrcasing the longth of pdtlents' rccelpl of skllled therapy sorvicss, in order to

    lncrcasc rtrlllzation of   the tOOday maximum for Part A skilled 0ronpy sofllcos, rrgardlers of

    patiarts' rctual nccds.

            B.        This Settlement Agroernelrt ls nelthcr an admisrion of liability by Carlton nor e

    conccsgion by fire United Stabs that    is   claims or€ not wett founded.

            F.        Relator olaims endtlsment    udsr 3l U.S.C, $ 3730(d) to b elurc of     0re prcceeds   of
    thir Consent Judgment and Sefilement Agrcement and to RelBtor's rcasonable exponree, afiorney;s'

    fees and costs.
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 6 of 23 PageID #:366




             To avoidtho deley, uncerointy, insonveniehce, and exponso of protraotcd lhigation of tho

    above clalms, and in consideration of the muhral prcmises and obligetions of tlris AgreomEnt, the

    Pardes   agw    and covenant as follows:

                                                Terus rndConditions

             l.         Carlton agr€es !o the enty ofJudgmsnt ln favor of the Unlted Staer and agoinst

    Carlton for $3,634,426 (Judgment Amorm$, $1,811213 of which constitutcE Esdtution to thc

    Unircd Sbtca. As an        inhlil partial   payment of tho Judgmont Amount, Carlton shall poy to the

    Unied Strtqe $1,500,fitQ no laEr rhan            15 days after the Effecdvs Datc     of rhls Agrcment by

    electronlc funds tursfer pureuant to wrlf,en lnstruotiong to be provided by the Unlhd States

    Attomey's Ofrlce for the Northern Disdotof lllLtoig. Carlton shall satiefy tho romaining balance

    of   the Judgment Amount, hrcluding post judgment intem€q by maldng quartorly paymons                    of
    $zl4{W.l3beginnlng t05 days sfterlhe Bffeotivo Date ofthis Agrccment and continuing evory

    90 deys uhtil lhe d€bt     b sadsfled   es   ftrfier speclfiod in the scheduls   attaohed   ind incorponted

    hemto as   E!&ibitA.      The United Shtes witl amcnd tho payment schedute onco the partles estrblish

    the Effective DaE of thir Agreement to firther rpecifr tlre datc of each paymont aad to fix the         rae

    of post{udgment intsr€st io rcflect the federal judgment inupst rate on tho Effcgtivc Date of this

    Agtcment.      The Jaok L. Rajchenbaoh Gnndchildren's Tnrst (tho ',Tnrst'), through lts co.trusteog

    Chaim Rqfchenbach and Moshe Rqiohenbrch, guarantee the payment of dre Judgmsnt Amount

    ard lnErtsf    as   stst€d ln the Guaranty Agreoment attached aud inoo:rporatsd as Exhibit B.

             2.         Conditloned upon the United Stateg recelving payment on thc Conssnt Judgment

    and Setllement Agrcemonl, the United States agrces drat it ohall pay to Relator by eleotonio funds

    uanefer 20 percont       of sach payment mceived under the Consont Judgment and                  Settlemont

    Agumont       as ooon as fcasible   afier receipt of the paymenl.
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 7 of 23 PageID #:366




             3.      Subjeot to the excoptlons in Pangnrph 5 (conoeming exoluded claims) below, and

    condldoncd upon firlt pryrent of tlre Judgment Amount, and rubJect to Paragraph 18, bolow

    (conoeming bankuptoy prooeedings commenced             wihin 9l days of the Effecdve Datc of this

    Agrcement or anypaymcnt mado underdrisAgreoment), thc United Shbs Eleasos Carlton from

    any clvll or administativ€ moneury claim the Unitod Sute,r has for the Cove$d Conduct under

    tha Falso Claims Acq      3l U,S.C. $$ 3?29-3733;    0re Civll Mononry Psnalties l-aw,42U.S.C. $

    l32fta-?sitho Prognm Fnud Clvll Remedieg Act,          lt   U.SC. $$ 3S0t-3812; or tho oommon lew

    theorios of payment by mlgtake, uqfrut enriohmel[ End fraud.

             4.      Subjeot to dre exceptions in Pozgmph 5 below and attomey's fees and sostB         for

    Relatoras sotfoilh in    3t   U,S.C. S3730(dXI), and oonditiohedupon firll paymentoftho Judgmont

    Amount, and subJect to Paragraph 18, below (conceming banknrptoy proceedings commenced

    withtn   9l   days   of the Eff€c.tive Date of lhis Agnoment or any paymcnt mrdc undcr             this

    Agrrement), Rebtor, for herself and for her heirq sueeGssors, ltlomeys, agenb, and assigns,

    releoses Cerlbn ft,om any      civil monetary claim lhe ltolaror htr on bohalf of the Unibd $t8tos for

    fte Covorod Conduot undsr the Falss Claims Ast,3l U.S.C.         0$   3729-3733.

             5.     Notwithstanding the releases given in paragmphs       3 and 4   ofthis Agrromeng orany

    odrer term of ilris Agwmont, drc following claims of the Unltcd Statos aru speoificatly rcserved

    andam not rcleued:

             a.     Any liabllity arlsing underlitle 26, U.S, Code (lnternrl Revsnue Code);

             b.     Anyoriminalllsbility;

             G,     Exoept as orplicitly sbEd ln this Agrccstent, any admlnirtrative      liibility,
    including mandatory orpermlsslvo exolusion fiom Federal health corc programs;
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 8 of 23 PageID #:366




            d.       Any liability to the United States (or its agencics) for any conduot other ttran the

    Covored Conduc$

            e.       Any liabillty based upon obllgrtions ordrted by ilrls Agrcemenq

            f.       Any liability of individuals;

            g.       Any llability for personal iqiury or prcpsrty damage or for other consequentirl

    damrgos arising frum the Cover€d Conduct

            6,       Rclator and hcr heirs, susoessorlr ssomeys, agenb, rnd asslgns shall not object to

    thie Agreoment but agrco and confirm thrt tlris Agrcmont is fair, adequrle, and rersoneble under

    all tre circumstrnces, puruant to         3l   U.S.C. $ 3?30(oX2XB). Conditioned upon Relator's mcelp

    of the payment(s) described in Paragnph 2' Rslamr gnd hor hgirs, sucossson, attorneys, agents,

    ud   asrigrrs ftrlly snd   finslly   rclease, rmive, and forevor disolrargo ths United Stlt€s, iE agoncieo,

    officers, agenB, employees, and servants, ftom any slaims arising &om the filing of the Civil

    Action orunder 3l U.S.C.        $   3730, and   tbm   any claims to a sharc ofthe pmceedr ofdrls Agreoment

    and/or&e Clvil Aotion,

            1.       Retalor, for hermtf, and for her hoirs, sugoess{nl, attorneys, 8gonts, and assigns,

    reteases Carlton   from any llabllity     o    Relator arlslng fom the filing of the Civit Action.

            t.       ln fre went that carlton fails to pay Bny smount as pmvided ln pangraph I

    wlthin l0 busincss drys ofthe drte on wtrlch such paymont is due, Carlton stgll be in deftult         of
    ftolr prymont obllgatlons (Defaulg. In the event of           such Defrult,   oIG-HI{s mry oxclude
    Corlrcn ftrom pardclpadng in all Federal lrealth oarc pmgrams untit Carlton pay ttre Settlement

    Amount and rcasonabte costs rs          Ect   forth in Paragmph t, above. OIG.HHS wtll pnride written

    notice of any.such exchtslon to Carlton. Carlton waive any ftrrthcr nollco of dre exotuslon undcr

    42 U.S.C. $ 1320a'7OX7), and agrc€s not to contsst suah exclusion elrher Bdmlnlsnadvely or in
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 9 of 23 PageID #:366




    any ctate or ftderal   cotrt. Reinstatcment to progrfii partioipation     is not automatic.   Ifat the end

    ofdrc period of exotusion Carlton wish to apply for rclnstatemen! Carlton must submit a writton

    reguest for reinsbtomcnl      b OIG-HHS      in acoordanco wiOr the p,rovisions of42 C.FX- $$

    lQQl300l-3005. Carlton willnot          be   reinsated unlcss and until OIG-HHS approves suoh

    rcquest f6r rcinrtatement

              9.       Carlton unlves and shall not Bcsert any dobrum          it   may have to any oriminal

    pruscoution or admlnlstrative aotion rolating to 0re Covered Conducl that rnry bs based in rt&ole

    or in part on 8 aontsntion fiaf, under the Double Jeopardy Clause tn the Fifth Amendfient of the

    Consdtution, or under the Excesslvo Finss Clarse in tro Eighth Amsndment of {re Congtitutlott,

    ffris Agreement ban a remedy sought in such sririinal posecudon or adminisuative actlon.

              10.      Carlhn fully and finally rcleases ths United Sta&.s, iB aggnciee, officers, agcnr,

    employees, and sorvants,     frnn   any olaims (lnoluding attotncy's fees, costc, and enpenres of every

    kind anrl howcver dcnominaod) that Carlron          has aosertcd,   could havo assorte4 or may sssert In

    tho ftrUrc agrirut the Unitcd States, its agehciec, ofrrsslB, sBoffi, employeer, and sslvanB, relatcd

    to fte   Gvertd Conduct     and the Unltcd $htcs' tnvestigation and proseoution thereof.

              I   l.   Cartton firlly and finally reteases the Rolator ftom any cliims (inctudlng   atrmey's

    fees, oosB, and erponses of every klnd and however denominated) that Carlton has asserted, could

    have asserted, or mly assefi in the futurt qgainct 0ro Relator, related to Clvil Aidon and the

    Rslator's Invcrtigatiottn procecution thereof, rnd 0re Rclator's employment witr Quality Therapy

    & Consultation, Ino.

              12,      The JudgmentAmount shall not be docrcased as a rssult of the denial of oloims for

    psymoot now belng withheld ftom payment by any Medlcse confactor (s.g, Medicarc

    Admlnisrativo Conbactor, fiscal intermediary, curior, orany stlte psyer, relsH to the Covered
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 10 of 23 PageID #:366




    Conduct); and Carlbn agres not to resubmlt    b   any Medioare contaolor or any stsE payer 8ny

    p,eviously denM olaims relarcd to fie Coversd Conduct, agees not !o appeel any such deniels    of

    clalms, and agrees to withdrawany such pcnding spPeals.

           13. Csrlon agrees to the following:
           o. Unallowable Cosb Definsd: All costs (as dellncd in ths Federal Acquisition
    Regulario4   4t C.F.R. g 3t.2054?;   and in Titlcs   XVIII and XIX of,the Soalal Seourity Acb 42

    U.S.C. $$ 1395-13951*k-l and 1396.1396w-5; andffre rcgulatlonssnd ofrrcialprogram dircctives

    promulgated thereundsr) Incuned by or on bohslf        of Carlbn, its pt€settt or former ofiicerq'

    direotorr, employecs, sharcholden, and agenr in conneotion with:

           (l)     the maters covered by thit Agrcemeng

           (2)     the United States' audl(s) and civil and oriminal invc$iguion(s)    of 0rs matters

           covercd by this Agreomenq

           (3)     Carlton's investlgadon, defonsc, and coneotlvo asdons undorhlcen Lr response to

           the United Stabs' audi(s) and civil and criminal investigation(s) in connoction wittr &c

           matem covcrcd by Stis Agrcerment (including attomey's foos);

           (4) rhe negodation and perfornaance of this Agruemenq and
           (5). the payments thrt Carlton mnkes to the United Staes pumuant to thls Agrcoment
           and any pryments 0t8t Carlton may makc to Rolator, inoluding oos6 and attorneys fees are

           unsllos,able costs for govemment coffractlrg purposss and undsr UG Msdicars Prognm,

           Medtcaid Pmgnm, TRICARE Ptogrnm, and Fedsral EmployoarHealth Benefits Program

           FnHgP) (honinaQorrcfcrrcd b ts Unallorvable Costs),
           b.      Fuulp Trctunont of Unallowrble Costs: Unallowablo Costs shall bo        separatoly

    derermlned and accounted for by Carlton, and Caflton strall not chage sush Unallow[ble'Cmts
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 11 of 23 PageID #:366




     dinctly or indiroctly to any conhacts wlth the Unlted Statsc or any State Medicaid           Pn gram, or

     aeok poymcnt for suoh Unaltowabls        Corb lhrough any oort rcP04 cott stilementr informadon

     Btsbment, or pB,,msnt roqUost submltted by Cadbn ot any of iU eubsidiaries or effiliaes to           tre

     Medicare, Medloaid, TruCARE, or FEHBP Programs'

               o.     Iheatnent of Unallowable Co$s Pnevious[' Submitted for Pa!'ment: Carllon

     fifihsr   agrees thrt wtthin 90 drys of ttre Bffcotivo Date     of thie Agrtement it shsll identify to

     applicable Medicatp qnd TRICARE fuoal lnbrmedlarioB, canlerc, and/or conhaotors, utd

     Medioaid and FEI{BP flsoal agents, any Unallouablo Costs (as dcflned in this Paragnph) inaluded

     ln paymonrc previously sought from the Unitsd Staus, or 8ny State Mcdicsld pmgnm' inoluding,

     but not llmlted to, pdyflents sought in any coot lrpofts, cost statemontt, lnformation r€potB, or

     psymcnt rcguese ak€ady submlusd by Carlron or any of lts subsldluios or afflliaEs, and shalt

     rcquostr and qgrec, that suoh cost      rtlotts, cost stsEments, information npoils, or         Psyment

     rcquests, even    if   alroady uetled, be adju$ed   b   scsount for ihe   eftct of the inclusion of thE
     Unsltowable Cosb, Carlton agrecs thnt tho United Statcs, et r mlnlmum, shall be cndtted to rccoup

     ftom Carlton anj'ovorpayment plus applicable inbrcst and pcnaltles as a result of the inclusion of

     suoh Unslloursbte Cosb on previously+ubrnitM ooet rtports, lnformation rcpotts, cost

     stsbments, or hcquestb for paymont.

               Any payments due aftor the adiusmeils havc bcen made shall bs pald to tlie Unlted States

     pursurnt to the direction of the Dopartmert of Justice an0or the affected agencies. The United

     States rcseryes   if righto to dlsagree with any caloutations submlttod by Carlton or rny of lts
     subsidiaries or gffiliates on the offect    of insluslon of Unallonnblc Costs (as ddned in thlg
     Paragraph) on Carlton or any       of its sublidlados or aftilietos' oost rreports, cost   stat€ments, or

     lnformation rcports.
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 12 of 23 PageID #:366




              d.      Notlrlng in this Agrcement shall mnstitub e waiver of the righu of tho United

     Stalus   lo audit,   examine,   or rc+xgmine Carlton'g books and rccords b deermine that                 no

     Unallounblo Coss hsve boen ohirned in accordance with tlre provisions of this Pangraph,

              t4.     Carlton agrees to cooperate fully ond   trufiftlly with tho Unied   StrtGs' invesrigation

    of individuals and entitica not relcased in ttrie Agrcomon[ Upon reasonablo notloq Carlton ghall

    onoouagc, and agrces not to impsir, the oooperntion of lts dlrectors, officors, rnd cmptoyoes, and

    shstl use ie bsst efforts to nalce avaitabte, and encourafie, the cooperation of former difeotors,

    officsrs, and employeos for int€rvisws and lcsfimony, concistsnt with ths rights and prlvllogos            of
    such indlvlduals. CBrlton further agEes to furnish to        fte Unttcd Statss, upon request, complete

    and unredaotcd copies of all nonarivlleged dccumen$,            rcport, momoranda of interviervs, and

    rwords in   is   possession" oustody, orconhol concsrning any invcstigation of the Covered Conduct

    thrt it hrs undertaksn, or thst hd   been performtd by anoiher on its behalf.

              15, This Agrecment is intended to bc for the beneflt of the Parties only.        '   Ths Partiea do

    not rslsass any slaime against any other pe$on or entlty, exoept to the oxtent pmvided for in

    Pomgnph 16 (walver for beneficiaries paragrsph), below.

              16.     Carlton agrces that lt rwives urd shall not seck payment for any of 0rs healh cars

    billings covsttd by ttris Agreement from any heatth carc beneffciarles or their parcnts, sponsorsr

    legally ranponsible individuals, or lhird partiy pryors basad ufion the claims defined as Covercd

    Conduot

              17.     Carlton wurants tlrat it has rsvisrred lts finanoial situation and cunently ib solvent

    within *re moanlng of      ll U.S.C. $$ 54(bX3) and 548(aXl)(Bxii)g),         and shall rpmaln solvent

    following paym€flt to the Unitcd Snres ofdre Judgment Amount. Funher, Carlton ruanane thag

    in eraluating uirirdror to oxoaute this Agrcement, it (a) hrs intonded ttrat the mutual promisos,
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 13 of 23 PageID #:366




    oovensntsr and obligations set fofih constitute           I    consmporaneour o:rchange for new value given

    to Carlton, within the meaning of              lt   U.S.C. $   54(o)(l), and (b) ooncludes thrt      rhese rnutual

    pomlru,         govsnan8, and obtigations do, in fas} oonstituto suoh a conlompolraneour exchange.

    Furlher, Carlton wanants 0rat the mutual pomises, covenantL and oblig$ions set foilh hircln em

    intended toatrd do, in fact, rt,presentaEEsonablyequivalortenchangeofvdue                      that ls not intended

    to hinder, delay, or dofraud any entity to wtrich Carlton u/as or bocame indcbted to on or aftor 0rc

    date    ofthistaot'er, within the meoning of I I U.$.C. $ 5a8(a)(l).

               18. If within 9l days of the Efrective Dale of lhis Agre€ment or of any payrrent mrdo
    rmdsr this Agrcunenf Carlton Gommsncoo, or a trlrd pgrty c,ommcnces, sny oase, pocoeding or

    othcr actlon under any law rclating to banlsnrptcy, insolvenoy, reorganlzationn or relief of dobtors

    (a) sooking to have any order for relief of Cerlton's debtr, or sceklng to adjudicote Carlton                    as


    banknrpt or insolvenq or (b) rccklng appointment of               a   r€coiver, trustce, ousbdian, or other oimilar

    offioial for Carlton, or for all or any eubstanSlal put of lb asso6, Csrlton agfips as follows:

              a.        Carlton's obllgations undor lhis Agreement mny not be avoided pursuant                   to I I

    U.S.C. $ 54?, and Csrlfon shsll not algue or o0rorwise btrc the position in any such                          Gaso,


    prmeeding, or aotion          0rat   (D Carlton's obllgations underthb Agreomont rnsy b€ avoided under

     t   t U.S.C.   $ 547;   (ii) Carlton   uras insolvent at the time this Agrcenront was Entercd into, or became

    insolvent as a.rcsult of the paynent mado to tho Unltod Statosi or                     (itl) tho muuul   promises,

    oovonanl$, and obligptions set             fofih in this Agrcoment do not sonstlhltc s contomporansous

    exchmge for new vslue given to Cgrlton.

              b.        IfCar.lton's obligadons underthisAgrwmontarc avoidedforany rcason,lncluding,

    but not timited to, through 0ro orcrpise of a ttstes's avoidsnce powors undcr the Bankruptcy Code,

    &e Unitsd       States, ot   ia sole option, may rescind the     releasos in trls Agrooment and bring any     civil


                                                               l1
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 14 of 23 PageID #:366




     and/or admlnisuative claim, action, or proceeding against Carlton for the alaimg that would

     othenvige bo coVerpd by the reloases prcvlded in Puegnphs 3 and 4 above, Carlton agues               thrt

     (D any such olainis, actions, or proceodings bmught by the Unitcd Strtes alo not subJeot to an

     "Butonutic stsy' pursuant to   II   U.S.C. $ 36?,(s) as a rcsult of 0re action, orse, or proceedlngs

     deseritied in the firgt olauso of thh Paragrap[ and Carlton shall not arguo or otherwiso eontond

    that the Unltd Statoetclaims, Bctlons, or proceedingr arc subJect to an automatic sUy (ii) Carlton

    shrll not plead, argug or othenrlse nlss any defenses under ths thorles of stsbtc of limiutions,

    hohes, estoppel, or eimilar theorios, to any such civll or adminishrtive claims, actiong, or

    proceeding that aro bmught by the United States      wiftin     120 oalendar days of   wrlten notifioation

    to Csrlton trat fie rclemes hrvo besn rcscinded pumuent to tris Pangmph, except to tho erdenr

    such defongcs were available on March 25,2014; and              (iii) ftG Unlt€d Statos has a valid cldnr

    Egsinst Carlton ln tre amount of $23,93&554, and 0rc United States may pursuo IB alatn in the

    ceso, actior, or proceedirg refercnced in tho first ctarse of this Pangraph, as wetl as in any other

    cose, aolion, or proccedlng.

           'c.      Carlton acknowledgog drat      ib   agrcomonts in      thir Paragnph arn provided       ln

    exohrnge forvaluable consideratlon provided in ttlc Agrcement

            t9.     Upon ftrll exeoution offfrie Ageemenq under0re orms of Paragraph 29, ths Prrties

    agree tlrat   fte Unibd Statss shall    promptly. submit this Consent Judgmont and Settlernent

    Agreonont to the court for onty,

            20,     Each Party shall bear iE own logal and other cosE inourrcd ln oonneotion with this

    mattsr' lnoluding the preparotion and. performance of lhls Agreement, with the exception                of
    atiornQyrs fess and costs for Relator as sot folth in    3l   U.S.C. $3730(dxl).




                                                        t?
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 15 of 23 PageID #:366




            Zl.     Eaoh party and signatory to this Agreement rapresents         thrt it ftroly urd voluntarlly

    entsn in !o this Agrcment wlthout rny degree of duress or compuleion,

            n.     Thls Agrecment is governed by the laws of {re Unlted StBtes.                 fire   excluslve

    jurisdiction rnd venue for any dispute relating   b thie Agreement   is 0re   UntEd StaEs District Court

    for ths Northern Dlstrlot of lllinols. For purposes of corutuing this Agrcemong thls Agrcomont

    shall be deemed to havo been drrfted by all Parties to this Agrccmont and shall          no! therohre, be

    oonstsued agninst any Party for that reason ln any subsequert diepute.

            23.    This Agreemcnt     *"sih,br    the comptete agrcement bdtnsdn the'Parties.              Ttis

    Agreomont may not bo amcnded exospt by wriuen conssnt of tre Parties.

            24.    Thc undonigned counssl tuprssont and wamnt that thsy aro fully aufirorlzed to

    exoorrts tlris Agrooment on behalf of   fte ponons md   entitlo.s indicatcd below.

            25. Thic Agemenr maj'be execuEd in oounterparts, caoh of whloh conslitutss sn
    originBl and all of which constlute one snd 0te sarns Agrremenl

            26. This Agreement is binding on Carlton's Buccesson, timsferees, heim, urd osslgns.
            27. Thls Agrcomont is binding on Relator's succossort, trantforeos, heirs, and assigns.
            28. All'pardos consent b dre United States' disclostuo of thie Agnement, and
    lnfonnstion aboutthis Agreomenf bthe publio.

            29,    This Agreement ls oftctive on the date of signature of the tast signotory to 0re

    Agreomont (Etfeotive Dats of. this Agreement). Facsimiles and slectonic trammi*gions                      of
    signafiues shall constihte acceptoblo, binding sigtatures forpurposes of this Agreement.




                                                       l3
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 16 of 23 PageID #:366




    ,,*, bf o/tf,                                J.

                                        9 South Deartom Stect
                                      Chicago, Illinois 60604
                                      (312) 353.1413




                                       Assistmt lnspcotor Cenoral for Legal Afhhs
                                       Office of Counscl to lho Inbpector Gongral
                                       O ficc of Inspector General
                                       U,S. Dep't ofHpahh and Hunun Servicct


                       TEE CARI.TON AT TEE L/TKE. INC.


     ,^*, {f af t1
                                             The Carlton atthg Lrke, Ino,


     ,","0,<h, \,1
                                   McGdreWoodeLLP
                                   77 West Wacker Drivc
                                    sulto 4100
                                    Chlcago, IL 60601

                                    Cowuelfor Tlte Carlton at the   lab, Inc




                                       l4
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 17 of 23 PageID #:366




                         I(AIffrINE VBIIT'IsI. TI&AII'N,

           * bl,lltq                 ffi
                                                     lj,l-
           *61r sh\                    tl\cwlh
                    '                ffiffi*r[
                                     6a0+twI.GABrb{00
                                      Grstdt MD2fi70
                                      6adin"Ea&r tffirzu*lttd
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 18 of 23 PageID #:366




                                                $xhlbttA
                                       Schedule of Payments



                                                                                           Applied to
          Dnte           Pavment       Rate         Balance        Davs    Interest        Prlncinal
          Settlement                              $3.634,426.00
        PIus 15 davs   $t.s00.000.00   0.0255     $2,r34,426.00       0           $0.00    $t.500.000.00
      Plus 105 davs      9274407.52    0.02ss     $r.873.439.05      90   $13.420.57        s 260.986.95
      Plus 195 days     $214,407.52    0.0255     $r.6t0.81t.t0      90   sn.779.51         $262,627.95
      Plus 285 davs     $n4A07.52      0.0255     $r.346.s31.83      90   $t   0.128.25     s264.279.2t
      Plus 375 davs     $n4A07.s2      0.0255     $t.080.590.86      90    $8.466.55        s 26s.940.97
      Plus 465 davs     8274407.52     0.0255      $812.977.74       90    $6.794.40        $267.613.12
      Plus 555 davs     9274A07.s2     0.0255      $543.68t.95       90    s5.l   I 1.74    $269295.78
      Plus 645 davs     I2t4-407.52    0.0255      $272.692.93       90    $3.418.49        s 270.989.03
      Plus 735 davs      $274A07.s3    0.02s5              $0.00     90    $r.714.60        $2?2,692.91
     Tolal             s3.695.260.I7                                      $60.834.17




                                                   l6
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 19 of 23 PageID #:366




                                    ElhthltB

    Oua$tyAgrsqmntbotlyoonlteuntbd Shrc   asd &eJaokL.R4ichenbaoh Grordshll&Go's
    Ihrst




                                      11
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 20 of 23 PageID #:366




                                    GUARANTY AGREEMENT

          This Guaranty Agreement is entered into as of May 20,2019, by and among the Jack L.
  Rajchenbach Grandchildren's Trust (the "Trusf'), through its co-trustees, Yosef Rajchenbaoh,
  Avrum Rajchenbach, Chaim Rajchenbach and Moshe Rajchenbach ('Guarantor") and the United
  States of America ("United States" or "benefioiary") (collectively the "Parties").

              WHEREAS, Guarantor's individual co-trustees are the children of Jack L. Rajchenbach,
  who is both the grantor of the Trust and the ownff of The Carlton at the Lake, Inc. ('Carlton"), an
  Illinois corporation;

         WHEREAS, Carlton, which is no longer in business, was a skilled nursing facility that,
  among other things, provided skilled therapy services to Medicare beneficiaries through its
  contractor Qualrty Therapy & Consultation, Inc. (QTC). Carlton submitted claims for payment to
  the United States for those services to federal healthcare programs, using the National Provider
  I   dentifi er, 12857 9 67 1 4;

          WHEREAS, on Maroh zs,2}l4,Katherine Verhulst (Relator) filed a qui tam aotion in the
  United States District Court for the Northem District of Illinois, oaptioned United States ex rel.
  Verhulst v, Quality Therapy & Consultation, Inc., et al.,No.14 C 2083 (the "Civil Action"),
  alleging violations of the False Claims Act by Carlton, among others, in connection with
  overbilling ofMedicare and Medicaid for skilled nursing and skilled rehabilitation therapy services
 that were unnecessary and/or not provided;

             WHEREAS, the United States intervened in the Civil Action on Septembe r 28,2017;

             WHEREAS, the parties to the Civil Action wish to settle, compromise, and resolve all
 issues and disputes between them through the execution of a Consent Judgment and Settlement
 Agreement and Exhibits thereto, including this Guaranty Agreement;

             WHEREAS, by the terms of the Consent Judgment and Settlement Agreemont, Carlton
  agrees to the entry ofjudgment in favor of the United States for $3,634,426;

         WHEREAS, by the terms of the Consent Judgment and Settlement Agreement and its
  Exhibit A, Carlton further agrees to pay the United States the $3,634,426judgment amount as
 follows: $ 1,500,000 no more than I 5 days after the effeotive date of the agreement, and the balance
  in eight equal quarterly installments of $274,407.53 as specified in the payment schedule attaohed
  as Exhibit A to the Consent Judgment and Settlement Agreement.


       WHEREAS, the Consent Judgment and Settlement Agreement incorporates this Guaranty
 Agreement as its Exhibit B, and is incorporated into this Guaranty Agreement, by reference;

             WHEREAS, at the time of exeoution of this Guaranty Agreement, Guarantor Trust
 received assets representingthe proceeds of the liquidation of Carlton's assets.
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 21 of 23 PageID #:366




         IT IS HEREBY AGREED that, in exchange for adequate consideration, the Parties shall
  undertake the following obligations   :




  t.     Statement of Guarantv. The Guarantor unconditionally guaranteos the prompt payment of
         the full Judgment Amount, including interest, by Carlton as set forth in the Consent
         Judgement and Settlement Agreement

         Nature of Guaranty. The Guaranty set forth in Paragraph 1 of this Agreement constitutes
         a guaranty of payment of the full judgment amount, including interest, by Carlton as set
         forth in the Consent Judgment and Settlement Agreement, and shall not be aff,eoted by any
         event, ooourrence or oircumstance whioh might otherwise constitute a legal or equitable
         discharge or defense of a guarantor or suref (other than full and complete payment ofthe
         Judgment Amount). In the ovent that any payment by Carlton pursuant to the Consent
         Judgment and Settlement Agreement is rescinded ot must otherwise be retumed by virtue
         of any action by any bankruptcy court, the Guarantor shall remain liable hereunder with
         respectto such JudgmentAmount as ifpayment hadnot been made. The Guarantor agrees
         that the United States may resort to Guarantor for payment of any part or all of the judgment
         balance, without regard to whetherthe United States shall have proceeded against any other
         person or entity primarily or secondarily obligated with respect to any of the Judgment
         Amount.

 3,      Notice and Acceleration. Guarantor agrees that, within ten days of written notice from the
         United States that Carlton has failed to timely make any payment required by the Consent
         Judgment and Settlement Agreement, Guarantor will be obligated to pay in full the amount
         then due under the Consent Judgment and Settlement Agreement. Guarantor understands
         that the failure to adhere fully to the terms of this paragraph would be a material breach of
         this Guaranty Agreement. Notice is sufficient under this Agreement when mailed by
         regular, first-class, pre-paid U.S, Mail, return recoipt requested to: Christina Egan,
         McGuireWoods LLP, 77 West Wacker Drive, Suite 4100, Chicago, IL 60601

 4.      No Waiver: Cumulative Rights. No failure on the part of the United States to exercise, and
         no delay in exercising, any right, remedy or power hereunder shall operato as a waiver
         thereof, nor shail any single or partial exercise by the United States of any right, remedy
         or power hereunder preclude any other or future exercise of any right, remedy or power.
         Every right, romedy and power hereby granted to the United States or allowed by law or
         other agreement shall be cumulative ahd not exclusive of any other, and may be exercised
         by the United States from time to time.

 5.      bffeotive Date. This Guaranty Agreement shall become effective on tho date the Consent
         Judgment and Settlement Agreement is executed,

         Subrogation, Guarantor shall not exeroise any subrogation rights it may acquire against
         Carlton because of this Guaranty Agreement until all of the Judgment Amount to the
         United States has been paid in full.


                                                2of4
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 22 of 23 PageID #:366




  7.    Waiver of Notice. Guarantor waives notice of the acceptance of this Guaranty,
        presentment, demand, notice of dishonor, protest, and all other notices whatsoever.

  8.    Duration. This Guaranty shall continue in full force and effect until the Judgment Amount
        and interest is   fully satisfied,

 9.     Entire Aereement. Eaoh Party hereto represents and warrants that this Agreement
        constitutes a valid and binding agreement enforceable against each Party in accordance
        with its terms. This Agreement embodies the entire guaranty agreement between the
        Parties. There are no promises, terms, conditions, or obligations other than those contained
        in this Agreement. This Agreement supersedes all previous oommunications,
        represontations or agreements either verbal or written between Guarantor and the United
        States.

  t0.   Severabilitv. Should any one or more provisions of this Agreement be determined to be
        illegal, unenforceable, void or voidable, all other provisions shall remain in effect.

  11.   Assignment. No Party hereto may assign its rights, interest or obligations hereunder to any
        other person or entity without prior written consent of the other Party. The provisions of
        this Agreement shall be binding on the Parties hereto andtheir successors and assigns. This
        Agreement is to continue in full force and offeot notwithstanding a change in the
        composition, ownership or oorporate skucture of the Guarantor.

  t2-   Miscellaneous. This Agreement shall not be amended except in a writing signed by all
        Parties. Each signatory heteto represents and wanants that he or she is authorized to
        execute and deliver this Agreement on behalf of the Party for whom he or she is purporting
        to act. This Agreement may be executed in counterparts, each of which shall constitute an
        originaland all of which shall constitute one andthe same agreement.

  I3.   Govemine Law: Consent to Jurisdiotion. This Agreement shall be governed by and
        construed in acoordanoe with federal common law. The Parties consent to the jurisdiction
        of the United States District Court for tho Northern District of Illinois in any aotion or
        proceeding to enforce any term of this Agreement. Guarantor hereby appoints Christina
        Egan, McGuireWoods LLP,77 WestWacker Drive, Suite 4100, Chicago, IL 60601, as its
        agent for service ofprocess.

  14.   Binding Authoritv. Guarantor affirms that: (1) the Trust formation document and/or
         agreement(s) permits a trustee to lawfully enter into this Guaranty Agreement binding the
         Trust and its assets, and (2) that the oo-trustees identifred herein are-individually and/or
        jointly-speoifically authorized to both sign this Guaranty Agreement and to cause the
         Trust to enter into this Guaranty Agreement, binding the Trust and its assets; and (3) the
         Guarantor's co-trustees identified herein have timely undertaken all acts and provided all
        notioes to the Trust beneficiaries ofthe Trust's intention to irrevocably enter this Guaranty
        Agreement, including, but not limited to, allowing the Benefioiaries: (a) an opportunity to
        review this Guaranty Agreement and the Consent Judgment and Settlement Agreement;


                                               3   of4
Case: 1:14-cv-02083 Document #: 76 Filed: 06/06/19 Page 23 of 23 PageID #:366




               @) an opportunity to oonsult with legal oounsel in connootion with this matter; (o) an
               opportunity to exptess an objeotion to authorize Guarantor to enter into this Guaranty
               Agreement, and did not objeot; and (d) if necessary under the Trust, authorized ttre oo-
               Trustoes identified below in uniting to execute this Guaranty Agreement and to take such
               further stops as necessary to oafly out its terms.

                                  THE UMTED STATES OI'AMERICA

                                                   JOHNR. L,4USCH. Jr.


               rfitr
                                                   United

      Dated:

                                                               nt United States   Attomey
                                                        219 South Dearborn Street
                                                        Qhioago, Illinois 60604
                                                        (312) 3s3-1413
                                                        qamh.north@usdoj.gov

      Dated:                                                                           ,d
                                                                                            /{L     cd
                                                        LISA M.
                                                        Assistant krs                 for Legal Affairs
                                                        Offtceof               the Inspector General
                                                        Office of             General
                                                        U.S. Dep't                  Human Services

                                               GUARANTOR

                       JACKL. RAJCHENBACH

By:

YOSEF RAJCHENBACH
Co-trustee, Jack L. Rajchenbach GC's Trust        Co:"trusteo, Jack   L. Rajohenbach GC's Trust
6253 N. Contral ParkAvenue,'                      431 Seoond Stueet
Chicago, Illinois 60659                           Lakewood NJ 08701
Dated: May _,2079                                 Dated: May QP ,2019

By:                                               By:

CIIAIM RAJCHENBACH                                MOSTIE RAICHENBACH
Co-fustee, Jack L. Rajohenbach 6C's Trust         Co-trustee, Jack L. Rajohenbach GC's Trust
6221 N. Cental Park Avenue,                       6144N.   St. Louis Avenue
Chioago, Illinois 60659                           Chioago, Illinois 60659
Dated:   Mlay      ,2019                          Dated:   Ivlay      ,2019


                                                   4of4
